DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 9/29/2021. Claims 1, 3-13, 16 and 17 are pending in the application. Claims 10-13 are withdrawn from consideration, being directed to a non-elected invention. Claim 1 was amended and new claims 16 and 17 were added.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Edens et al. (WO 2005/117595 Al, cited by the applicant) in view of Rey et al. (US2004/0156980 A1) as evidenced by document   XP-002761226 cited by the applicant in an IDS.
Regarding claims 1, 3, 4 and 7-9, Edens discloses a method of flavor generation comprising contacting an edible peptide containing material (dough containing flour, and therefore gluten proteins, page 7 lines 10-12) with suitable proline-specific endoproteases, which yield either an amino terminal proline residue or a carboxy terminal proline residue, followed by forming a dough that comprises a reducing sugar and baking (heat treatment) to produce a heat treated food product.  Edens discloses that the method enables avoiding the need to add free amino acids to a dough recipe to improve the flavor and crust color of baked bread. 
Edens discloses that the proline specific endoproteases may be may be isolated via methods known in the art, by overexpression of the relevant gene in a host such as yeast belonging to the genera Saccharomyces and Klyveromyces (page 4 paragraph 4). Edens further discloses a method of flavor generation comprising contacting an edible peptide containing material (dough containing gluten, page 7 lines 10-12) with suitable proline-specific endoproteases, which yield either an amino terminal proline residue or a carboxy terminal proline residue, in combination with an exoprotease (page 2 lines 9-11) followed by forming a dough that comprises a reducing sugar and baking (heat treatment) to produce a heat treated food product with significantly improved flavor without affecting the structure of baked products. 
The exoprotease has a high preference for proline residues in peptides as compared to other amino acids (page 5 lines 27-29), and therefore is a prolidase, characterized by “high proline release” from peptides comprising proline. The proline specific endoproteases are preferably obtained from Aspergillus niger (page 5 lines 1-11) as such enzymes are very active under the pH conditions in dough (about 5.5) and are capable of cleaving gluten protein without destroying the gluten structure. Edens discloses yeast such as Klyveromyces as appropriate host for producing enzymes in generating flavor in food products, and Klyveromyces is known to express an enzyme having a Sequence ID that substantially matches the claimed sequence (document XP-002761226).  
Edens does not specifically disclose a separate “hydrolyzed preparation” that is added to the food preparation to produce flavor in the food product on heating. Rey however discloses a method of flavor generation comprising contacting an edible Saccharomyces cerevisiae to form a hydrolyzed preparation [0026]. The enzyme generated in situ is contacted with substrate in aqueous dispersion [0028], exemplified by a temperature in the range of 20-50deg. C which falls within or overlaps the temperature range in claim 9, to prepare a hydrolyzed preparation that is added to pizza dough [0045] [0046] [0075] [0079], to generate flavor on heating. Rey discloses obtaining enzymes from yeast by cell lysis.
As both Edens and Rey are directed to improving the flavor of baked food products wherein the needed amino acids are obtained by yeast effected enzymatic hydrolysis, one would apply the alternative method of adding a separately hydrolyzed preparation of amino acids to dough ingredients in Edens, with a reasonable expectation of success. 
.Regarding claim 5, as admitted by the applicant, [0005] prior art discloses specific flavor compounds formed during heating proline with rhamnose  One would therefore obviously select rhamnose as the reducing sugar to obtain desired flavors in a heated food product with a reasonable expectation of success.
 Regarding claim 6, Rey discloses a method wherein the hydrolyzed preparation
is incorporated into the food preparation in an amount in the claimed range (1g
hydrolyzed preparation in 50g of dough corresponding to 0.02 parts by weight of the food preparation) [0071], falling within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 16 and 17 are rejected under 35 USC 103 as being unpatentable over Edens in view of Rey as applied to claim 1 above, and further in view of Rey (US20100233330A1).
Regarding claims 17 and 18, modified Edens discloses a method as claimed. Rey ‘330 discloses compositions for generating improved flavors and textures in baked foodstuffs which compositions comprise non pre-reacted flavor precursors, which react on heating to generate the flavors with biscuit/bready/roast flavor attributes. Rey further summarizes prior art in this regard and flavors derived from proline, ornithine (for example see [0007]-[0010].  Leucine is known to produce flavor notes that may not be acceptable in a bread/biscuit product.    
Based on the above, it would have been obvious to one of ordinary skill in the art to optimize a composition of free amino acids in the food preparation to contain greater levels of proline and ornithine and lower level of leucine to ensure producing desired flavor characteristics upon heating with a reducing sugar, with a reasonable expectation of success.
Claims 1, 3-9, 16 and 17 are therefore prima facie obvious in view of the art.
Response to Arguments
	Claim amendments render the previous rejection under 35 USC 112(b) moot. 
Regarding the rejection under 35 USC 103, applicant’s arguments are directed to a subjective evaluation of flavor quality as applied to “attractive bread-crust and biscuit aromas”, disclosed in page 23 of the specification, last paragraph.  The flavor profiles associated with flavor precursor amino acids proline, ornithine, leucine on heating with reducing sugars to produce bread –crust and biscuit aromas were known at the time of the application. The method in modified Edens uses enzyme expressed by Klyveromyces and is based on flavor generation by release of proline, and therefore teaches a method as claimed.  
Further, applicant’s arguments are not commensurate in scope with the claimed invention. Saccharomyces cerevisiae and Klyveromyces lactis are disclosed to produce similar amounts of proline (page 23 last paragraph). Increased amounts of proline are disclosed in the case of prolonged fermentation. 
Regarding newly added claims, one of ordinary skill in the art would appropriately optimize a content of amino acids in a substrate, based on the desired end flavor profile, as the flavor profile produced by specific amino acids and combinations are known in the art, as for example summarized in Rey ‘330.
For these reasons, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
.Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793